Citation Nr: 0708543	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-22 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim to establish legal entitlement to VA death 
benefits.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces during World War 
II.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO). 

Pursuant to the appellant's request, hearing before a member 
of the Board in Washington D.C., was scheduled for April 
2006.  A notation associated with the claims file indicates 
that the appellant did not appear for this hearing.  Since 
she failed to report for the hearing or provide an 
explanation for her absence, and has not requested that the 
hearing be rescheduled, her hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2006).

Since the issuance of the statement of the case in March 
2006, VA has received additional evidence from the appellant.  
However, the evidence consists of medical reports and 
documentation of the appellant's service in the Philippine's 
Army.  This additional evidence is essentially duplicative of 
evidence already of record and immaterial to the issue on 
appeal.  As such, it is not relevant to the issue on appeal 
and thus, not pertinent.  38 C.F.R. § 20.1304 (2006).  
Therefore, the Board will proceed to adjudicate this claim, 
irrespective of this additional evidence and when the Board 
received it.




FINDINGS OF FACT

1. In November 2002, the RO denied the appellant's 
application to reopen a claim for VA death benefits; after 
the appellant was notified of the adverse determination and 
of her procedural and appellate rights, she did not appeal 
the adverse determination. 

2. The additional evidence presented since the adverse 
decision in November 2002 by the RO is cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1. The adverse determination in November 2002 by the RO 
denying the appellant's claim for VA death benefits became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2006).

2. New and material evidence has not been presented to reopen 
the claim to establish legal entitlement to VA death 
benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in July 2004 and September 2004.  The notice informed 
the appellant of the type of evidence needed to substantiate 
the underlying claim, that is, evidence that her husband had 
"veteran's" status and that the evidence had to be new and 
material to include evidence to request reverification of her 
husband's military service, which would be evidence in her 
possession.  



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection claim 
except for the degree of disability assignable and the 
provision for an effective date); and of Kent v. Nicholson, 
20 Vet. App. 1 (2006) (the elements of a new and material 
evidence claim). 

To the extent that the VCAA notice did not inform the 
appellant of the degree of disability assignable or of the 
provision for the effective date, as the claim is denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
with respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the appellant is required to comply 
with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

By a rating decision in November 2002, the RO denied the 
appellant's application to reopen a claim for VA death 
benefits because her deceased husband did not have the 
required military service to convey eligibility for VA 
benefits.  After the RO notified the appellant of the adverse 
determination and of her procedural and appellate rights, the 
appellant did not appeal the adverse determination and the 
determination became final by operation of law.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The pertinent evidence of record at the time of the adverse 
determination in November 2002 is summarized as follows:   

a). Documentation from the U.S. Army department that the 
deceased husband did not serve as a member of the of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces; 

b). A witness affidavit, attesting that the deceased 
husband's name was misspelled and erroneously recorded 
in the certificate of death; 

c). A purported "certification" of military service 
from the Armed Forces of the Philippines, showing 
service from December 1941 to April 1946, which was 
dated in November 1994, an Affidavit for Philippines 
Army Personnel and Army of the Philippines Service 
Record, which failed to satisfy the requirements of 
38 C.F.R. § 3.203 as acceptable proof of service, as 
this was not an official document of a U.S. service 
department and was unacceptable as verification of the 
appellant's deceased husband's service for the purpose 
of establishing entitlement to VA death benefits; 

d). The appellant's marriage certificate;

e). Death certificates of the deceased husband and his 
first deceased spouse, M. G.; and,

f). Medical records for treatment received by the 
deceased husband in 1977. 
Current Claim 

The appellant submitted the current application to reopen the 
claim for VA benefits in July 2004, but the claim may be 
reopened only if new and material evidence is presented.  

Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The additional evidence consists of an argument by the 
appellant that the her deceased husband was a prisoner of 
war, a copy of the purported "certification" of military 
service from the Armed Forces of the Philippines, showing 
service from December 1941 to April 1946, dated in May 2004, 
and Army of the Philippines Service Record. 

As these documents were previously of record and considered 
by the RO in the adverse determination in November 2002, the 
evidence is not new and material. 



As the additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, qualifying service of the deceased husband to establish 
entitlement to VA death benefits, the evidence is not new and 
material as it does not raise a reasonable possibility of 
substantiating the claim for VA death benefits.

ORDER

As new and material evidence has not been presented, the 
application to reopen the claim to establish legal 
entitlement to VA death benefits is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


